Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Dawn-Marie Bey on August 24, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Examiner’s Amendment
1.	(Currently Amended) A computer-implemented system for evolving a recurrent neural network (RNN) that solves a provided problem, the system comprising:
a memory storing a candidate RNN genome database having a pool of candidate RNN nodes, each of the candidate RNN nodes identifying respective values for a plurality of hyperparameters of the candidate RNN node and each of the candidate RNN nodes representing a neural network as a tree structure, each candidate RNN node having a unique tree structure with respect to the other candidate RNN nodes of the pool of candidate RNN nodes;
an assembly module that assembles N RNN layers by:

replicating the selected candidate RNN node within each respective RNN layer M-1 times, such that each respective RNN layer includes M candidate RNN nodes, M being a predetermined integer that is greater than 1; 
an evolution module that evolves, for each respective RNN layer, the M candidate RNN nodes G times, G being a predetermined integer that is greater than 1, the M candidate RNN nodes of each respective RNN layer being evolved by:
performing speciation and crossover at a probability of sc and according to a speciation compatibility threshold of cth,
performing an insert mutation at a probability of im,
performing a shrink mutation at a probability of sm, and
performing a replacement mutation at a probability of rm;
a training module that trains the evolved candidate RNN nodes of each of the N RNN layers using training data;
an evaluation module that evaluates a performance of each trained candidate RNN node of each RNN layer using validation data and assigns a fitness value to each candidate RNN node;
a competition module that forms an elitist pool of candidate RNN nodes in dependence on their assigned fitness values; and 
a solution harvesting module providing for deployment of RNN layers instantiated with candidate RNN nodes from the elitist pool. 
2.	(Currently Amended) A computer-implemented system for evolving a recurrent neural network (RNN) that solves a provided problem, the system comprising:
a memory storing a candidate RNN genome database having a pool of candidate RNN nodes, each of the candidate RNN nodes identifying respective values for a plurality of hyperparameters of the candidate RNN node and each of the candidate RNN nodes representing a neural network as a tree structure, each candidate RNN node having a unique tree structure with respect to the other candidate RNN nodes of the pool of candidate RNN nodes;
an assembly module that assembles N RNN layers by:

replicating the selected candidate RNN node within each respective RNN layer M-1 times, such that each respective RNN layer includes M candidate RNN nodes, M being a predetermined integer that is greater than 1; 
an evolution module that evolves, for each respective RNN layer, the M candidate RNN nodes G times, G being a predetermined integer that is greater than 1, the M candidate RNN nodes of each respective RNN layer being evolved by:
performing speciation and crossover at a probability of sc and according to a speciation compatibility threshold of cth,
performing an insert mutation at a probability of im,
performing a shrink mutation at a probability of sm, and
performing a replacement mutation at a probability of rm;
a training module that trains the evolved candidate RNN nodes of each of the N RNN layers using training data;
an evaluation module that:
evaluates a performance of each trained candidate RNN node of each layer using validation data for X epochs to obtain perplexity of each candidate RNN node at X epochs, X being an integer that is greater than 1, 
implements one or more long short-term memory (LSTM) neural network trained to predict perplexity of each candidate RNN node at Y epochs, given the obtained perplexity at X epochs as an input, Y being an integer and at least 4 times greater than X, and
assigns a fitness value to each candidate RNN node in dependence upon the predicted perplexity;
a competition module that forms an elitist pool of candidate RNN nodes in dependence on their assigned fitness values; and 
a solution harvesting module providing for deployment of RNN layers instantiated with candidate RNN nodes from the elitist pool. 

a memory storing a candidate RNN genome database having a pool of candidate RNN nodes, each of the candidate RNN nodes identifying respective values for a plurality of hyperparameters of the candidate RNN node and each of the candidate RNN nodes representing a neural network as a tree structure, each candidate RNN node having a unique tree structure with respect to the other candidate RNN nodes of the pool of candidate RNN nodes;
an assembly module that assembles N RNN layers by:
selecting, for each respective RNN layer of the N RNN layers, a predetermined number H of candidate RNN nodes from the pool of candidate RNN nodes, the H candidate RNN nodes being selected such that each of the H candidate RNN nodes has a unique structure, N being a predetermined integer that is greater than 1, and
replicating the H candidate RNN nodes within each respective RNN layer a certain number of times, such that each RNN layer includes the same number of candidate RNN nodes; 
an evolution module that evolves, for each respective RNN layer, the H candidate RNN nodes G times, G being a predetermined integer that is greater than 1, the H candidate RNN nodes of each respective RNN layer being evolved by:
performing speciation and crossover at a probability of sc and according to a speciation compatibility threshold of cth,
performing an insert mutation at a probability of im,
performing a shrink mutation at a probability of sm, and
performing a replacement mutation at a probability of rm;
a training module that trains the evolved candidate RNN nodes of each of the N RNN layers using training data;
an evaluation module that evaluates a performance of each trained candidate RNN node of each RNN layer using validation data and assigns a fitness value to each candidate RNN node;
a competition module that forms an elitist pool of candidate RNN nodes in dependence on their assigned fitness values; and 
a solution harvesting module providing for deployment of RNN layers instantiated with candidate RNN nodes from the elitist pool. 

a memory storing a candidate RNN genome database having a pool of candidate RNN nodes, each of the candidate RNN nodes identifying respective values for a plurality of hyperparameters of the candidate RNN node and each of the candidate RNN nodes representing a neural network as a tree structure, each candidate RNN node having a unique tree structure with respect to the other candidate RNN nodes of the pool of candidate RNN nodes;
an assembly module that assembles N RNN layers by:
selecting, for each respective RNN layer of the N RNN layers, a predetermined number of H candidate RNN node from the pool of candidate RNN nodes, the H candidate RNN nodes being selected such that each of the H candidate RNN nodes has a unique structure, N being a predetermined integer that is greater than 1, and
replicating the H candidate RNN node within each respective RNN layer a certain number of times, such that each RNN layer includes the same number of candidate RNN nodes; 
an evolution module that evolves, for each respective RNN layer, the H candidate RNN nodes G times, G being a predetermined integer that is greater than 1, the H candidate RNN nodes of each respective RNN layer being evolved by:
performing speciation and crossover at a probability of sc and according to a speciation compatibility threshold of cth,
performing an insert mutation at a probability of im,
performing a shrink mutation at a probability of sm, and
performing a replacement mutation at a probability of rm;
a training module that trains the evolved candidate RNN nodes of each of the N RNN layers using training data;
an evaluation module that:
evaluates a performance of each trained candidate RNN node of each RNN layer using validation data for X epochs to obtain perplexity of each candidate RNN node at X epochs, X being an integer that is greater than 1, 

assigns a fitness value to each candidate RNN node in dependence upon the predicted perplexity;
a competition module that forms an elitist pool of candidate RNN nodes in dependence on their assigned fitness values; and 
a solution harvesting module providing for deployment of RNN layers instantiated with candidate RNN nodes from the elitist pool.  



				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-4 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1-4.
Reference Esparcia-Alcazar et al. teaches evolving recurrent neural network architectures represented as a set of expression tree as by Genetic Programming and thus claim li9mtiations “each of the candidate RNN nodes identifying respective values for a plurality of hyperparameters of the RNN node and each of the candidate RNN nodes representing a neural network as a tree structure, each candidate RNN node having a unique tree structure with respect to the other candidate RNN nodes of the pool of candidate RNN nodes”. Ishida et al. teaches a layers of HT-LSTM. Calabro at al. 
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/LI WU CHANG/Primary Examiner, Art Unit 2124